SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1250
CAF 10-01244
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF KATRINA CAMELO,
PETITIONER-RESPONDENT,

                     V                                           ORDER

DIANE KELLEY, ET AL., RESPONDENTS,
AND MARY KELLEY, RESPONDENT-APPELLANT.
--------------------------------------
JOHN G. KOSLOSKY, ESQ., ATTORNEY FOR
THE CHILD ARIAH C., APPELLANT,

ABBIE GOLDBAS, ATTORNEY FOR THE CHILD
SANTINO C., APPELLANT.
(APPEAL NO. 2.)


JOHN T. NASCI, ROME, FOR RESPONDENT-APPELLANT MARY KELLEY.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD ARIAH C., UTICA, APPELLANT
PRO SE.

ABBIE GOLDBAS, ATTORNEY FOR THE CHILD SANTINO C., UTICA, APPELLANT PRO
SE.

SCOTT T. GODKIN, UTICA, FOR PETITIONER-RESPONDENT.


     Appeals from an order of the Family Court, Oneida County (Brian
M. Miga, J.H.O.), entered May 7, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, granted sole
custody of the subject children to petitioner.

     Now, upon reading and filing the affirmation of Abbie Goldbas,
Attorney for the Child Santino C., dated August 4, 2011 withdrawing
said appeal,

     It is hereby ORDERED that said appeal taken by the Attorney for
the Child Santino C. is unanimously dismissed and the order is
otherwise affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court